                                             Case 5:21-cv-05631-BLF Document 7 Filed 09/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           IN RE CHARLES WATKINS,                         Case No. 21-05631 BLF (PR)
                                  11
                                                         Plaintiff.                       ORDER INSTRUCTING CLERK TO
                                  12                                                      CLOSE CASE; OTHER
Northern District of California




                                                                                          INSTRUCTIONS TO CLERK
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17            On July 22, 2021, the Clerk filed as a new prisoner action a letter from Plaintiff
                                  18   addressed to Judge Claudia Wilken, complaining of prison conditions as an ADA inmate.1
                                  19   Dkt. No. 1. On that same date, the Clerk notified Plaintiff in writing that the action was
                                  20   deficient because he did not file an actual complaint or pay the requisite filing fee or,
                                  21   instead, submit a court-approved in forma pauperis (IFP) application. Dkt. Nos. 2, 3.
                                  22   Plaintiff was advised that failure to file the requested items within 28 days would result in
                                  23   dismissal of the action. Id. The matter was originally assigned to Magistrate Judge Joseph
                                  24   C. Spero, and Plaintiff was directed to file notice of consent or declination to magistrate
                                  25   judge jurisdiction. Dkt. No. 4. On August 30, 2021, the matter was reassigned to the
                                  26   Undersigned after the time for filing consent to magistrate judge jurisdiction had passed
                                  27
                                       1
                                  28       This matter was reassigned to this Court on April 13, 20201. Dkt. No. 8.
                                            Case 5:21-cv-05631-BLF Document 7 Filed 09/01/21 Page 2 of 2




                                   1   with no response from Plaintiff. Dkt. No. 5.
                                   2            After reviewing Plaintiff’s letter, it appears this matter was opened in error. The
                                   3   letter was addressed to Judge Wilken who is presiding over a pending class action lawsuit
                                   4   involving ADA claims. Armstrong et al v. Newsom, et al., No. 94-cv-02307 CW. Due to a
                                   5   lack of response from Plaintiff to the Clerk’s notices and the fact that Plaintiff will be
                                   6   subject to filing fees, the Court will, in the interest of justice, assume that the letter was
                                   7   intended to for that pending lawsuit and not to file a new action.
                                   8            Accordingly, the Clerk is instructed to close this matter as improvidently opened.
                                   9   No filing fee is due. Furthermore, the Clerk is instructed to file Plaintiff’s letter, Dkt. No.
                                  10   1, in Case No. 94-cv-02307 CW.
                                  11            IT IS SO ORDERED.
                                  12   Dated: __September 1, 2021___                       ________________________
Northern District of California




                                                                                           BETH LABSON FREEMAN
 United States District Court




                                  13
                                                                                           United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Closing Case; Inst. To Clerk
                                  25   P:\PRO-SE\BLF\CR.21\05631Watkins_close

                                  26

                                  27

                                  28                                                   2
